UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MINDEN PICTURES, INC., : 19¢v7956 (DLC)

Plaintiff, : ORDER

 

-Vr-
PRIORITY ONE JETS, INC.,

Defendant.

 

DENISE COTE, District Judge:

 

This Court having received plaintiff’s November 15, 2019
letter informing the Court that the parties have failed to
resolve the issues in this case, it is hereby

ORDERED that the Clerk’s Office shall reopened this case.

IT IS FURTHER ORDER that a conference is scheduled for
November 22, 2019 at 2 p.m. in Courtroom 18B, 500 Pearl Street,
New York, NY. All pretrial conferences must be attended by the
attorney who will serve as principal trial counsel.

Dated: New York, New York
November 18, 2019

DEWISE COTE
United States District Judge

 
